


110 HR 5583 IH: To withdraw the Tusayan Ranger District and Federal land

U.S. House of Representatives
2008-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5583
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2008
			Mr. Grijalva
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To withdraw the Tusayan Ranger District and Federal land
		  managed by the Bureau of Land Management in the vicinity of Kanab Creek and in
		  House Rock Valley from location, entry, and patent under the mining laws, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the ‘‘Grand Canyon
			 Watersheds Protection Act of 2008’’.
		2.Withdrawal of
			 Federal land from mining laws
			(a)WithdrawalSubject to subsection (b), the
			 approximately 1,068,908 acres of Federal land generally depicted on the map
			 titled ________, numbered ____, and dated ______ are hereby withdrawn
			 from—
				(1)all forms of
			 entry, appropriation, and disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)operation of the
			 mineral leasing and geothermal leasing laws and mineral materials laws.
				(b)Treatment of
			 existing rightsThe
			 withdrawal under subsection (a) is subject to valid, existing rights. If such
			 rights are relinquished or otherwise acquired by the United States after the
			 date of the enactment of this Act, the land that was subject to the rights
			 shall be immediately withdrawn in accordance with subsection (a).
			
